PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/310,000
Filing Date: 14 Dec 2018
Appellant(s): Njar et al.



__________________
Hsin-I Cindy Chen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Njar et al. (WO 2014/165815 cited by applicant on IDS submitted 1/31/2020) in view of Bruno et al. (Steroids, 2011 cited by applicant on IDS submitted 12/14/2018), Sun et al. (Organic Letts, 2009, cited by applicant on page 10, last paragraph and page 11, 3rd and 4th paragraphs of the present application) and Greenberg et al. (US 4,851,526). 
Njar et al. teaches the synthesis of C3 imidazole derivative of VN/124-1, i.e., VNPP433, utilizing VN/124-1 as starting material as recited by the instant claims:

    PNG
    media_image2.png
    171
    693
    media_image2.png
    Greyscale
(see page 35, Scheme 4).

The claimed invention differs from Njar by reciting the azidation of VNPT88; reduction of the obtained 3-azido derivative with the production of the corresponding 3-

(VNPP433-3α and VNPP433-3β).

Bruno et al. teaches

    PNG
    media_image3.png
    146
    667
    media_image3.png
    Greyscale
, i.e., the first reaction as recited by instant claim 1 and azidation in the presence of NaN3 (an alkali metal aside as recited by instant claim 4 (see page 1273, Scheme 1; production of compound 8 as shown on page 10, Scheme 2 of the present specification).

The instant invention differs from the combination of Njar and Bruno by reciting
(i) the reduction of azido with the production of the corresponding amino derivative followed by cyclization of the amine with production of the corresponding C3 imidazole derivatives (VNPP433-3α and VNPP433-3β), i.e.,

    PNG
    media_image4.png
    78
    375
    media_image4.png
    Greyscale
as set forth on page 10, Scheme 2 of the present specification) (see instant claim 1); and
(ii) the use of trimethylsilyl aside in the presence of boron trifluoride and dichloromethane and various amount thereof (see instant claims 5 and 6).

However,
(i) Sun teaches 3β-azido-5-cholestene produced from the corresponding 
as recited by instant claim 5 and the subsequent reduction with the production of the corresponding 3β-amino derivative:

    PNG
    media_image5.png
    119
    395
    media_image5.png
    Greyscale
(see page 10, last paragraph and page 11, 3rd and 4th paragraphs of the present application; Sun et al., Scheme 1 and paragraph bridging cols, on page 568). Sun teaches the reaction results in high yield of pure 3β- azido derivative and with subsequent reduction of said compound with LiAlH4 provided the corresponding 3β-amino derivative in high yield, i.e., performed in a stereo-retentive manner as recited by instant claim 8. Sun also teaches “[t]his approach may also be useful for the synthesis of other steroid derivatives bearing similar ԉ-systems’” (see Summary, last paragraph page 570).
Based on the teaching of Sun and the level of skill of the ordinary artisan in the chemical art, the conversion of VNPT88 to the corresponding 3β-azido with subsequent reduction of said compound to the corresponding 3β-amino derivative utilizing the reaction steps taught by Sun would have been obvious to said skilled artisan. The motivation would be the desire to obtain a high yield of the desired 3β-amino derivative which could be utilized for the production of a high yield of VNPP433-3β taught by Njar to profoundly inhibit colony formation of both androgen positive and negative prostate cancer cells as compared to the 3α-isomer (see Njar, page 56, Figs. 9A-9D and 9H; page 58, Table 10; page 61, VNPP433-3α and VNPP433-3β).
Additionally, (i) the court has held that the use of analogous reactants in a known 
In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and, thus, alter the nature of the product or the operability of the process. In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ2d 1127 (1995), the claimed process would have been suggested to one skilled in the art. Here both the starting compound and the end product are known in the art as discussed above; and 
(ii) Determining the amount of TMSN3 and boron trifluoride etherate needed to optimize the reaction would require only routine experimentation as evidenced by Sun. Therefore, optimization of the reaction utilizing the amounts as recited by instant claim 6 would have been within the level of skill of the ordinary artisan at the time of the present invention.
Additionally, as recognized by MPEP § 2144.05, the court has held:
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Lastly, the claimed invention differ from the combination of references as discussed above by reciting “cyclization of the amine to produce the 3-(1H-imidazole-1- yl)-17-(1H-benzimidazole-1-yl)-androsta-5,16-diene (2,5).
However, the cyclization of an amine with the production of an imidazole derivative is well-known in the chemical art. For example, Greenberg teaches the use of aqueous ammonia, formaldehyde and glyoxal as disclosed by the present specification rd paragraph of the present specification).

In summary, as evidenced above, the claimed process is a selective combination of prior art teachings, done in a manner obvious to one of ordinary skill in the art. Each of the steps of the claimed process appears to be relatively complete in itself. In re Mostovych, 144 USPQ 38 (CCPA 1964).
Therefore, the claimed invention is rendered prima facie obvious.

Claim Rejections - 35 USC § 112
Claim 8 stands rejected under 35 USC 112, second paragraph as being dependent on cancelled claim 3.
The examiner notes appellant does not address the above rejection.
 
(2) Response to Argument
Appellant argues
The person skilled in the art would have had no reasons to combine the cited references; 
The person skilled in the art would have had no reasonable expectation of success;
The examiner’s obviousness determination is based on impermissible hindsight;
The claimed process affords unexpected results and
The examiner’s other arguments are unavailing.

I.	The person skilled in the art would have had no reasons to combine the cited references.
Appellant’s argument is based mainly on the differences in the starting, intermediate and/or end compounds of the cited references.
However, as discussed above, the art teaches the use of claimed starting compound for the production of the claimed end products, i.e., VNPP433-3α and VNPP433-3β (see Njar et al.).  The art also teaches the production of the mesylate derivative of galeterone from galeterone followed by the azidation of said mesylate to the corresponding azide (see Njar et al. and Bruno et al.).
Appellant argues there is no motivation to select the azide derivative of Bruno for further development.  The issue is not the biological property of the intermediates of Bruno but the fact that there is reasonable expectation that said derivatives can undergo further reaction as would have been obvious to the skilled artisan in the art based on the teachings of the cited references and the level of skill of said skilled artisan in the chemical art. 
Sun et al. states:

    PNG
    media_image6.png
    200
    370
    media_image6.png
    Greyscale
 (see paragraph bridging 568/569) and

    PNG
    media_image7.png
    144
    366
    media_image7.png
    Greyscale
(see last paragraph on page 570).  In essence, Sun is teaching the use of other steroid derivatives with 3β configuration and the C5 alkene in the production of the corresponding 3β-amino derivatives of C5 alkene steroids.  Galeterone, has both a 3β configuration and the C5 alkene as required by Sun, and, thus, would be analogous to the starting compound of Sun.  Therefore, the skilled artisan would have had the reasonable expectation that starting compound of Njar and Bruno, can be substituted in the process of Sun with the production of the corresponding 3-amino derivative.  
As per Sun, the use of BF3·OEt3 in dichloromethane, allows for the preparation of multigram quantities of the corresponding pure 3β-azido derivative in high yield:

    PNG
    media_image8.png
    375
    756
    media_image8.png
    Greyscale
(see paragraph bridging left/right cols. on page 568).  


II.	The person skilled in the art would have had no reasonable expectation of success.
Appellant’s argument is that the use of the ratio of reagents or double the amounts thereof with longer duration of reaction time resulted in no reaction; the benzimidazole group interferes with the conversion of the mesylate intermediate to the desired azide product and said product was not suggested by Sun since the starting compound of Sun does not have said benzimidazole group.
The conversion of the 3-mesylate intermediate of galeterone to the corresponding azide product utilizing an alkali metal azide as recited by instant claim 4 is taught by Bruno:

    PNG
    media_image3.png
    146
    667
    media_image3.png
    Greyscale
.  Therefore, it would be obvious that the benzimidazole group does not interfere with the azidation reaction.  
If appellant’s argument is directed to the use of TMSN3 and BF3·OEt3, there is no evidence that the presence of the benzimidazole group interferes with the azidation process since as shown by appellant said reaction runs to completion with the 3·OEt3 whereas the corresponding 3β-tosylate required 5 equivalents:

    PNG
    media_image9.png
    507
    754
    media_image9.png
    Greyscale

Determining the amount of reagent(s) for a particular starting material in a known process is routine in the chemical art and, thus, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  

III.	The examiner’s obviousness determination is based on impermissible hindsight.
According to appellant, the examiner’s rejection tracks the roadmap disclosed in 

As set forth in MPEP § 2145 (X.A.):
"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
The reason to combine the cited references is based on the teachings of the cited references and the level of skill of the ordinary artisan in the art at the time of the present invention as discussed above.

IV.	The claimed process affords unexpected results.
Appellant argues the yields that are possible with the presently claimed process is unexpected because none of the other cited references offer any evidence of predictability of the yields.
As discussed above, Sun teaches the process therein results in “high yield”:  See

    PNG
    media_image10.png
    244
    776
    media_image10.png
    Greyscale



IV.	The examiner’s other arguments are unavailing.
According to appellant,
whereas the prior art process in Durden was expected to produce the claimed product, there is no such expectation here because the cited references fail to teach the same substrate as the present invention; and
reliance on In re Mostovych is flawed because it involves a situation where the primary reference teaches all the steps of the claimed method in the same order, so that the modifications necessary to arrive at the claimed invention involve obvious “replacements” of materials; and
the examiner’s “selective combination” of the reaction is guided by Appellant’s own disclosure and by impermissible hindsight not facts gleaned from the cited references.

As discussed above, there is an expectation of obtaining the claimed end product starting with galeterone as evidenced by Njar.  Sun teaches (i) the process can be utilized with other steroid derivatives bearing a 3β-substituent and C5-alkene and (ii) large-scale preparation of the desired compound.  Therefore, Sun provides the motivation to utilize galeterone in the prior art process with the reasonable expectation of obtaining the desired end product in high yield.
In re Mostovych is based on the fact that each of the steps of the claimed process appears to be relatively complete in itself.  The fact that they may be in separate reference does not nullify the fact of the case.
Lastly, as noted in MPEP § 2145 (X.A.), obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.  As discussed above, each of the claimed reaction steps is taught by the prior art.   
In summary, based on the teachings of the cited references and the level of skill of the ordinary artisan in the art at the time of the present invention, the claimed invention is a combination of known reaction steps, done in a manner that would have been obvious to the skilled chemist.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628 
                                                                                                                                                                                                       /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires